       3:19-cv-03010-SEM-TSH # 29             Page 1 of 2                                              E-FILED
                                                                         Monday, 13 May, 2019 10:53:04 AM
                                                                             Clerk, U.S. District Court, ILCD
                         UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS

LARRY PIPPION, as Representative of
                                 )
the Estate of Larry Earvin,      )
                                 )
            Plaintiff,           )
                                 )
      -vs-                       )                   No. 19-3010-SEM
                                 )
SGT. WILLIE HEDDEN, LT. BENJAMIN )
BURNETT, LT. BLAKE HAUBRICH,     )
C/O ALEX BANTA, WARDEN           )
CAMERON WATSON, ASST. WARDEN )
STEVE SNYDER, Individually,      )
                                 )
            Defendants.          )


                                    NOTICE OF APPEARANCE

       Now Comes Kwame Raoul, Attorney General of the State of Illinois, by Laura K. Bautista,

Assistant Attorney General, State of Illinois, and hereby enters her appearance as counsel on behalf

of the Defendants, CAMERON WATSON and STEVE SNYDER, in the above cause.


                                                     Respectfully submitted,

                                                     CAMERON WATSON
                                                      and STEVE SNYDER,

                                                             Defendants,
Laura K. Bautista, #6289023
Assistant Attorney General                           KWAME RAOUL, Attorney General,
500 South Second Street                              State of Illinois,
Springfield, Illinois 62701
Telephone: (217) 782-1841                                    Attorney for Defendants,
Facsimile: (217) 782-8767
E-Mail: lbautista@atg.state.il.us                    By: s/ Laura K. Bautista
                                                         Laura K. Bautista
   Of Counsel.                                           Assistant Attorney General




                                                 1
       3:19-cv-03010-SEM-TSH # 29           Page 2 of 2



                                         No. 19-3010
                                     Certificate of Service

       I hereby certify that on May 13, 2019, I caused to be electronically filed a Notice of

Appearance, with the Clerk of Court using the CM/ECF system, which will send notification of

such filing to the following:

                       Michael Oppenheimer at michael@eolawus.com
                       Ronak Maisuria at ronak@eolawus.com
                       Richard Frazier at frazier@springfieldlawfirm.com
                       Theresa Powell at tpowell@heylroyster.com
                       Alisha Sheehan at asheehan@heylroyster.com
                       Jessica Klaus at jklaus@heylroyster.com




                                     Respectfully submitted,


                                     By: s/ Laura K. Bautista
                                           Laura K. Bautista, #6289023
                                           Assistant Attorney General
                                           500 South Second Street
                                           Springfield, Illinois 62701
                                           Telephone: (217) 782-1841
                                           Facsimile: (217) 782-8767
                                           E-Mail: lbautista@atg.state.il.us
                                            & gls@atg.state.il.us




                                               2
